DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Office Action is responsive to the Amendment filed on 06/09/2022.  Accordingly, claims 1-20 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module” in claims 7, 10 and 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, as originally filed, does not provide support for the limitations of “the sensor-asset data comprising:” … “ distance data, derived from a response to the beacon, that represents a distance from the one of the plurality of sensors to the asset-under-evaluation” as recited in independent claims 1, 11 and 20 and “wherein the distance data comprises the RSSI value” as recited in claim 9.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 11, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern et al (US 2010/0201520; art of record).
Regarding independent claim 1, Stern, as shown in figure 1D, teaches a system comprising: a device (106, 120) configured to, responsive to receiving an asset location request, apply an asset location operation to each of a plurality of sensors (104-1 - 104-M); wherein each application of the asset location operation comprises: instructing one of the plurality of sensors to transmit a beacon from the one of the plurality of sensors ([0032]: “interrogation signal is transmitted from a first fixed RFID reader”; [0047]: RFID “readers 104 scan and interrogate all the RFID item tags 102 and collect information associated with each of the RFID item tags 102. The RFID readers 104 can provide the collected information to the monitoring server 106”), the one of the plurality of sensors having a predetermined location within a premises ([0032], “fixed RFID reader is fixed at a first known location/position/coordinates within the space”); and assembling sensor-asset data of an asset-under-evaluation ([0047]: RFID “readers 104 scan and interrogate all the RFID item tags 102 and collect information associated with each of the RFID item tags 102. The RFID readers 104 can provide the collected information to the monitoring server 106”), the sensor-asset data comprising: the predetermined location of the one of the plurality of sensors within the premises ([0053]: “The identification and location information for each RFID beacon tag 101 and the RFID readers 104 can be stored at the RFID readers 104 and at the monitoring server 106 and used to build a map of the environment 101 that defines map locations of RFID beacon tags 101 and the RFID readers 104. The information for each RFID beacon tag 104 can also be stored at the RFID reader 104 and/or at the monitoring server 106 so that it can be used to assist in locating items that have RFID item tags 102 attached thereto” and [0054]: In general, these techniques involve processing response signals received from RFID item tags 102, and then determining the location of the RFID item tags 102 with respect to known map locations of the fixed RFID beacon tags 101 and the fixed readers 104. The identification data for each RFID tag 102 can be stored at the RFID readers 104 and at the monitoring server 106 prior to beginning the locating process. This information can be used to reconcile the location of RFID item tags 102 on the map of the environment 101, and may also be used at other readers to produce a graphical representation identifying the position of an RFID tag 102 within environment 110); and distance data, derived from a response to the beacon, that represents a distance from the one of the plurality of sensors to the asset-under-evaluation ([0053]: “each beacon tag 101 that is within range (e.g., about 0 meters to about 10 meters) of a particular RFID reader 104 can be read by that RFID reader 104” and “The data transmitted from RFID beacon tags 101 can then be processed and used to determine the approximate location of other RFID item tags 102 that are also located in the vicinity”); and the device further configured to use the sensor-asset data that results from applying the asset location operation to each of the plurality of sensors to determine a location of the asset- under evaluation ([0053]: “The data transmitted from RFID beacon tags 101 can then be processed and used to determine the approximate location of other RFID item tags 102 that are also located in the vicinity” and [0054]: “In general, these techniques involve processing response signals received from RFID item tags 102, and then determining the location of the RFID item tags 102 with respect to known map locations of the fixed RFID beacon tags 101 and the fixed readers 104”).
Regarding independent claim 11, the claim is a corresponding method claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1.
Regarding independent claims 20, the claim recites similar subject matter and therefore, similar rationale is applied as for claim 1. Stern further teaches the method steps can be performed by a processor to execute the instructions stored on non-transitory computer-readable medium ([0156]). 
Regarding dependent claims 4 and 14, Stern further teaches wherein instructing the one of the plurality of sensors comprises providing the one of the plurality of sensors with unique information associated with the asset-under-evaluation. See [0032], [0053] and [0054].
Regarding dependent claim 5 and 15, Stern further teaches wherein instructing the one of the plurality of sensors comprises providing the one of the plurality of sensors with a unique identifier associated with the asset-under-evaluation, wherein the unique identifier is derived from the unique information. See [0032], [0053] and [0054].
Regarding dependent claim 6 and 16, Stern further teaches wherein the beacon comprises the unique identifier. See [0032], [0053] and [0054].
Regarding dependent claims 7 and 18, Stern further teaches further comprising a module communicatively coupled to the asset-under-evaluation, wherein the module is operable to, responsive to receiving the beacon, verify the unique identifier and send the response to the one of the plurality of sensors. See [0032], [0053] and [0054].
Regarding dependent claims 8 and 17, Stern further teaches wherein the response comprises a received signal strength indicator (RSSI) value. See [0066], signal strength inherently comprises RSSI value.
Regarding dependent claim 9, Stern further teaches wherein the distance data comprises the RSSI value. See [0066]: “The transmit power level or radio signal strength of the interrogation signals can be adjusted so that the interrogation signals can travel varying distances from the RFID reader 204. For example, the operator of an RFID reader can adjust the transmit power level or radio signal strength to cover the area of interest, thus avoiding the interrogation or polling of items placed on other shelves or racks, which are of no interest in the current polling. In one non-limiting, exemplary embodiment, the RFID reader 204 provides a linear coverage for 10 feet of the space at a particular transmit power level, which translates into a circular coverage for 5 feet of the space at the particular transmit power level.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (US 2010/0201520; art of record) in view of Antony et al (US 2021/0289319; newly cited art) or Geissler et al (US 2009/0058653; newly cited art).
Regarding dependent claims 2 and 12, Stern teaches all subject matter claimed and further teaches the premises comprise buildings, school campuses, retail spaces, warehouses, and the like structures ([0043]: “environment 110 may be any two-dimensional or three-dimensional space within or without a building and other structure. Example environments include, for example, single-story buildings, multi-story buildings, school campuses, commercial buildings, retail spaces, warehouses, and the like structures.”). Such buildings are inherently including multiple rooms. Stern fails to further teach that each of the multiple rooms includes a sensor from among the plurality of sensors; the predetermined location of the one of the plurality of sensors is within one of the multiple rooms. However, Antony or Geissler, from the same field of endeavor, teaches placing RFID reader or sensor in multiple rooms to locate or track an item. See Antony: [0077] (The office building tracking system 500 may be deployed in an office space comprising offices 502, restrooms 504, elevators 506, stairwells 508, corridors 510, open workspaces 512, break rooms 514, and conference rooms 516. Static beacons 522 may be installed at known locations throughout the office building tracking system 500, and may provide absolute location data in addition to the relative nearness data provided by the interaction of transceiver tags) or Geissler: [0023] (hospital inventory management system includes an RFID device (e.g., a radio tag) for each item to be tracked, a reader/beacon located in one or more rooms and/or hallways of the hospital, and a central data manager or processor with to store the collected data from the RFID device. In an embodiment, readers/beacons are spaced at regular locations within the hospital). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stern by employing the teachings as taught by Antony or Geissler so as to place the reader in each of multiple rooms for monitoring and locating an asset within a room. Such modification would not involve any inventive feature since it is just a matter of intended use of the reader at the desired locations or arranging/rearranging the reader at the desired locations. Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07. in addition, Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (US 2010/0201520; art of record) in view of Jackson et al (US 9,602,172; art of record).
Regarding dependent claims 3 and 13, Stern teaches all subject matter claimed and further teaches wherein the asset location request is received via a user interface; and the plurality of sensors comprise zone sensors ([0061], [0105] and [0126]). Stern fails to further teach that the device is part of a thermostat. However, using the thermostat as a device for locating an asset within the premises is notoriously well-known in the art. For example, from the same field of endeavor, Jackson teaches using the thermostat as a control point (device as claimed) for monitoring and locating a plurality of RFID tags with in the premises (col. 12, lines 1-19 and col. 7, lines 38-58, “the NFC tag may be associated with a control point such as a keypad, a switch, a touchpanel, a remote control, a thermostat or any other similar device for providing control access to a controllable device 15. Alternatively, the NFC tag may be associated with a location or zone of the facility.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stern by employing the teachings as taught by Jackson so as to use a thermostat as a control point for monitoring and locating an asset within a premise. Such modification would not involve any inventive feature since it is just a matter of intended use of the thermostat. Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (US 2010/0201520; art of record) in view of Jackson et al (US 9,602,172), Henry et al (US 2018/0322376) or Antony et al (US 2021/0289319).
Regarding dependent claims 10 and 19, Stern teaches all subject matter claimed except to further teach further comprising a module communicatively coupled to the asset-under-evaluation, wherein the module is selected from the group consisting of a tile tracking device, a pebble tracking device, a bluetooth modules and a bluetooth module with a smart phone or a smart watch. However, using a bluetooth module for identifying, locating and tracking purposes is notoriously well-known in the art determining the location of an asset. For examples, from the same field of endeavor, Jackson, Henry or Antony teaches RFID or bluetooth device can be used for identifying and tracking purposes. See Jackson: col. 20, lines 61-67 (The system further comprises one or more RF beacons 16 configured for communicating via Bluetooth 4.0 protocols. The RF beacons 16 each transmit their location as well as their signal strength. Preferably, a plurality of RF beacons 16 are placed strategically throughout a structure to enable the portable electronic device 13 to be in communication range with three RF beacons 16 at any time); Henry: [0066]: (“The Bluetooth and RFID element of the composite tag allows reader tiles-which can fit onto walls and into suspended ceilings using power over Ethernet and that have readers for both the Bluetooth and RFID element-to read both elements of the composite tags. The tiles can detect the proximity of passive RFID tagged assets (up to six metres radius) and Bluetooth tagged assets up to 50 metres. This allows automated reading of assets within a store”) or Antony: [0043]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stern by employing the teachings as taught by Jackson, Henry or Antony so as to use bluetooth technology for tracking device. Such modification would not involve any inventive feature since it is just a matter of design option to use an alternative and well-known technology, such as RFID or bluetooth, for tracking purposes. See Jackson: col. 20, lines 61-67; Henry: [0066] or Antony: [0043].

Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/09/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)1 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stern et al (US 2010/0201520; art of record), Antony et al (US 2021/0289319; newly cited art), Geissler et al (US 2009/0058653; newly cited art), Jackson et al (US 9,602,172; art of record) and Henry et al (US 2018/0322376; art of record).
Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Engellenner (US 6,057,756) is cited because it is pertinent to the method and apparatus for locating an asset.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636